Title: To Thomas Jefferson from Edmond Charles Genet, 26 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
a Philadelphie le 26. Juin 1793. l’an 2e. de la Republique

La lettre que vous m’avez fait l’honneur de m’écrire depuis le départ de Mr. le Président des Etats unis renferme des dispositions dignes de votre sagesse et des sentimens qui vous caracterisent. L’arrangement que vous proposez, Monsieur, nous convient à tous égards; je le communiquerai aux Consuls et Vice Consuls de la République, et, en leur recommandant de s’y conformer, je joindrai aux instructions que je leur ai déja données sur le fait des prises de nouvelles regles dont l’éxécution rigide prouvera au gouvernement fédéral que nous regardons comme le premier de nos devoirs de respecter tous les droits de souveraineté des Etats Unis, de ne rien entreprendre qui puisse leur etre désagreable et de reunir tous nos efforts pour perpétuer et resserer de plus en plus les liens qui unissent si heureusement nos deux Républiques.

Genet

